DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informality: 

Claim 1, line 3, the examiner suggests rewriting “IDT” to --interdigitated electrode (IDT)-- to properly define what “IDT” means for the first instance. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solal et al. (US2011/0068655 A1, Cited by Applicant in the IDS filed on 7/23/2019).

	In regards to claim 1, Solal et al. teaches in annotated Fig. 16b below an elastic/acoustic wave device comprising: 
A piezoelectric substrate (12); 
An interdigital IDT electrode (52, full IDT electrode pattern can be seen in related Fig. 14) provided on the piezoelectric substrate (12); 
A first dielectric layer (92) covering the IDT electrode; 
A mass addition film (combination of layers 94 and 96) provided on the first dielectric layer and including portions of at least two different thicknesses (the mass addition film has a thickness in the edge regions, Annotated Regions A, which is larger than a thickness of the mass addition film in a center region, Annotated Region B); 
Based on related Fig. 14, the IDT electrode includes a first busbar (upper portion of 26), a second busbar opposed to the first busbar (lower portion of 26), a plurality of first electrode fingers that each include one end electrically connected to the first busbar, and a plurality of second electrode fingers that each include one end electrically connected to the second busbar; 
Based on related Fig. 14, the first electrode fingers and the second electrode fingers are interdigitated with each other; and 
Based on annotated Fig. 16b, an intersection region where the first electrode fingers and the second electrode fingers overlap each other, as viewed from an elastic wave propagation direction, includes a center region (Annotated Region B), a first edge region (Left Annotated Region A) located on one side of the center region in a direction in which the first electrode fingers and the second electrode fingers extend, and a second edge region (Right Annotated Region A) located on another side of the center region in the direction in which the first electrode fingers and the second electrode fingers extend.


    PNG
    media_image1.png
    411
    807
    media_image1.png
    Greyscale

In regards to claim 2, based on Annotated Fig. 16b a thickness of the mass addition film (combination of layers 94 and 96) in portions corresponding to the first edge region (Left Annotated Region A) and the second edge region (Right Annotated Region A) is larger than a thickness of the mass addition film in a portion corresponding to the center region (Annotated Region B).

In regards to claim 3, based on Annotated Fig. 16b the mass addition film (combination of layers 94 and 96) extends to an outer side region (Left Annotated Region D) of the first edge region (Left Annotated Region A) and an outer side region (Right Annotated Region D) of the second edge region (Right Annotated Region A) in the direction in which the first electrode fingers and the second electrode fingers extend, wherein a thickness of the mass addition film (combination of layers 94 and 96) over the outer side region of the first edge region and the outer side region of the second edge region is less than a thickness of the mass addition film over the first edge region and the second edge region.

In regards to claim 4, based on Annotated Fig. 16b, the mass addition film (combination of layers 94 and 96) is not provided in an outer side region (Left Annotated Region C) of the first edge region (Left Annotated Region A) and an outer side region (Right Annotated Region C) of the second edge region (Right Annotated Region A) in the direction in which the first electrode fingers and the second electrode fingers extend.

In regards to claim 5, based on Annotated Fig. 16b, a thickness of the mass addition film over an outer side region (Left Annotated Region D) of the first edge region (Left Annotated Region A) and an outer side region (Right Annotated Region D) of the second edge region (Right Annotated Region A) is equal to a thickness of the mass addition film over the center region (Annotated Region B) in the direction in which the first electrode fingers and the second electrode fingers extend.

In regards to claim 6, Solal et al. teaches the mass additional film (94 and 96) is made from copper CU, type of metal (See Paragraph [0050]) or silicon nitride (See Paragraph [0067]), which both material have a density which is higher than the dielectric layer which is made from silicon oxide (see Paragraph [0037]).

In regards to claim 7, Solal et al. teaches in Paragraph [0050] that the mass addition film includes a metal (CU, Copper).

In regards to claim 8, Solar et al. teaches in Paragraph [0067] that the mass addition film includes silicon nitride which is a dielectric material that has a density higher than that of silicon oxide (See Paragraph [0037]) used in the first dielectric layer.

In regards to claim 13, based on Annotated Fig. 16 the mass addition film (combination of layers 94 and 96) is continuously provided from one end to another end of a region in the IDT electrode (i.e. between Annotated Regions D) where the first electrode fingers and the second electrode fingers are interdigitated with each other in the elastic wave propagation direction.

In regards to claim 14, based on related Fig. 14, a reflector/grate (e.g. 66 or 68) is provided on one side of the IDT electrode in the elastic wave propagation direction (direction left to right).

In regards to claim 15, based on related Fig. 14, the first dielectric layer (shown in Fig. 14 as dielectric layer 88) covers the reflector (covers both 66 and 68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Solal et al. (US2011/0068655 A1, Cited by Applicant in the IDS filed on 7/23/2019) in view of Nakanishi et al. (US2015/0243873 A1).

	In regards to claim 16, Solal et al. as disclosed above, does not teach wherein the mass additional film includes portion of at least three different thicknesses.

	Nakanishi et al. teaches in Fig. 22b an elastic wave device comprising an IDT (102) having a mass additional film (104). Based on Fig. 22b, the mass additional film has a center region (Intersection area), two edge areas (labeled Edge Area), and two outer regions (left and right of edge areas). Based on Fig. 22b, the mass additional film in the two edge areas has a thickness which is greater than a thickness of the mass additional film in the center area, and the mass additional film thickness in the center area is greater than a thickness of the mass additional film the outer regions. Based on Paragraph [0093], last six lines therein, Nakanishi et al. teaches that the sudden change in an acoustic velocity due to the mass additional film having varying thickness provides the benefit of reducing undesired spurious waves.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Solal et al. and have modified the mass additional film of Solal et al. to have a thickness of the second portion that is greater than a thickness of the first portion and have a thickness of the third portion that  is less than the thickness of the first portion, because such a modification would have provided the benefit of reducing undesired spurious waves as taught by Nakanishi et al. (See Paragraph [0093]). As an obvious consequence of the modification, the combination mass additional film will include three portions (outer, edge and center regions) with three different thicknesses.  

In regards to claim 17, Solal et al. teaches based on Annotated Fig. 16b above, wherein the mass addition film (combination of layers 94 and 96) includes a first portion provided over the IDT electrode in the center region (Annotated Region B), a second portion (Annotated Regions D) provided over the first electrode fingers and the second electrode fingers, and a third portion (Annotated Regions A) provided over the first and second edge regions.

Solal et al. does not teach, wherein a thickness of the second portion is greater than a thickness of the first portion; and a thickness of the third portion is less than the thickness of the first portion.

However, as an obvious consequence of the modification of Solal et al. and Nakanishi et al. of claim 16, the combination will comprise of a mass additional film having a thickness of the second portion is greater than a thickness of the first portion; and a thickness of the third portion is less than the thickness of the first portion

Claims 9-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Solal et al. (US2011/0068655 A1, Cited by Applicant in the IDS filed on 7/23/2019) in view of Shimizu et al. (US2010/0277036 A1).

In regards to claim 9, Solal et al. as discussed above, does not teach a second dielectric layer provided on the mass addition film.

Shimizu et al. teaches in Fig. 4 an elastic wave device comprising an IDT electrode having a multilayer structure including a first dielectric layer (15) which directly covers the IDT, a second dielectric layer (17) which is located above the first dielectric layer and a third dielectric/passivation layer (16) located above the second dielectric layer, which based on Fig. 4, the second layer (17) and the passivation layer (16) have a flat top surface. Shimizu et al. teaches in Paragraph [0046] that the second dielectric layer (17) is made from silicon oxide, and that the passivation layer (16) is made from polyimide, in which the stack layers improves the power handling capability of the elastic wave device. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Solal et al. and have added a silicon oxide layer (i.e. second dielectric) and a polyimide layer (i.e. third dielectric) on top of the dielectric layer of Solal et al. because such a modification would have provided the benefit of improving the power handling capability of the elastic wave device as taught by Shimizu et al. (See Paragraph [0046]). 

In regards to claim 10, Solal et al. does not teach wherein the second dielectric layer includes a same material as the first dielectric layer.

Shimizu et al. teaches in Fig. 4 an elastic wave device comprising an IDT electrode having a multilayer structure including a first dielectric layer (15) which directly covers the IDT, a second dielectric layer (17) which is located above the first dielectric layer and a third dielectric/passivation layer (16) located above the second dielectric layer, which based on Fig. 4, the second layer (17) and the passivation layer (16) have a flat top surface. Shimizu et al. teaches in Paragraph [0046] that the second dielectric layer (17) is made from silicon oxide, and that the passivation layer (16) is made from polyimide, in which the stack layers improves the power handling capability of the elastic wave device. 

As an obvious consequence of the modification to claim 9, the combination will comprise of a second dielectric layer made from silicon oxide which is the same material as the first dielectric layer (See Solal et al. Paragraph [0037]).

In regards to claim 11, Solal et al. does not teach wherein a top surface of the second dielectric layer is flat or substantially flat.

Shimizu et al. teaches in Fig. 4 an elastic wave device comprising an IDT electrode having a multilayer structure including a first dielectric layer (15) which directly covers the IDT, a second dielectric layer (17) which is located above the first dielectric layer and a third dielectric/passivation layer (16) located above the second dielectric layer, which based on Fig. 4, the second layer (17) and the passivation layer (16) have a flat top surface. Shimizu et al. teaches in Paragraph [0046] that the second dielectric layer (17) is made from silicon oxide, and that the passivation layer (16) is made from polyimide, in which the stack layers improves the power handling capability of the elastic wave device. 

As an obvious consequence of the modification to claim 9, the combination will comprise of a second dielectric layer having a flat top surface. 

In regards to claim 12, Solal et al. does not teach a third dielectric layer laminated on the second dielectric layer.

Shimizu et al. teaches in Fig. 4 an elastic wave device comprising an IDT electrode having a multilayer structure including a first dielectric layer (15) which directly covers the IDT, a second dielectric layer (17) which is located above the first dielectric layer and a third dielectric/passivation layer (16) located above the second dielectric layer, which based on Fig. 4, the second layer (17) and the passivation layer (16) have a flat top surface. Shimizu et al. teaches in Paragraph [0046] that the second dielectric layer (17) is made from silicon oxide, and that the passivation layer (16) is made from polyimide, in which the stack layers improves the power handling capability of the elastic wave device. 

As an obvious consequence of the modification to claim 9, the combination will comprise of a third dielectric/passivation layer laminated on the second dielectric layer.

In regards to claim 19, Solal et al. does not teach wherein the third dielectric layer is a frequency adjustment film. 

Shimizu et al. teaches in Fig. 4 an elastic wave device comprising an IDT electrode having a multilayer structure including a first dielectric layer (15) which directly covers the IDT, a second dielectric layer (17) which is located above the first dielectric layer and a third dielectric/passivation layer (16) located above the second dielectric layer, which based on Fig. 4, the second layer (17) and the passivation layer (16) have a flat top surface. Shimizu et al. teaches in Paragraph [0046] that the second dielectric layer (17) is made from silicon oxide, and that the passivation layer (16) is made from polyimide, in which the stack layers improves the power handling capability of the elastic wave device. 

As an obvious consequence of the modification to claim 9, the combination will comprise of a third dielectric/passivation layer laminated on the second dielectric layer, in which the third dielectric/passivation layer can be considered to be a “frequency adjust film” in which the presence of a dielectric layer above an IDT electrode will necessarily adjust a frequency response of the elastic wave device.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Solal et al. (US2011/0068655 A1, Cited by Applicant in the IDS filed on 7/23/2019) and Shimizu et al. (US2010/0277036 A1) as applied to claim 12, with evidence provided by the teaching reference of Guillou et al. (US2014/0333177 A1). 

In regards to claim 18, the combination of Solal et al. and Shimizu et al. does not teach wherein the third dielectric layer (i.e. made from polyimide) includes silicon nitride. 

However, it well known in the arts that silicon nitride can be used as a passivation layer in an acoustic wave device. Guillou et al. teaches in Fig. 3 an acoustic wave device comprising of a passivation layer (36). Guillou et al. teaches in Paragraph [0047], last three lines therein, that the passivation layer can be polyimide or silicon nitride.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combination of Solal et al. and Shimizu et al and have made the passivation layer (i.e. third dielectric layer) from silicon nitride instead of polyimide because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a passivation layer that can perform the same function (See Guillou et al. Paragraph [0047]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        

/Samuel S Outten/Primary Examiner, Art Unit 2843